Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication (2017/0129884) to Michelon et al. (cited by Applicant; see translation attached). 
Regarding independent clam 1, Michelon et al. discloses a cleaning cycle of an automatic swimming pool cleaner (10) operating within a swimming pool by determining the largest duration of time between two occurrences (the time it takes to clean different depths or other bottom areas) of a predetermined event (time spent cleaning the bottom of each basin; See paragraphs [0140]) during a particular time interval (See paragraphs [0139]-[0141])  and defining the cleaning cycle based on the largest duration (time spent cleaning the bottom of each basin; See paragraphs [0140]-[0142]).
Regarding claim 2, Michelon et al. discloses at least one of the two occurrences involves either a phase of a cleaning cycle (the time it takes to clean different depths or other bottom areas) or detection of a physical object or portion of the swimming pool.
Regarding claim 6, Michelon et al. discloses the predetermined event comprises at least one of a physical detection within a pool or a cleaning pattern (time spent cleaning the bottom of each basin; See paragraphs [0140]-[0142]).
Allowable Subject Matter
2.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-5 allowed.
Conclusion
3.	The indicated allowability of claims 1-2 and 6  withdrawn in view of the newly discovered reference to WIPO Publication (2017/0129884) to Michelon et al. (cited by Applicant; see translation attached).  Rejections based on the newly cited reference to Michelon et al. as shown above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723